In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1700 
STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY, 
                                      Plaintiff‐Appellant, 

                                   v. 

BRUMIT SERVICES, INC., AN ILLINOIS CORPORATION, et al., 
                                        Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
          No. 3:15‐cv‐00956 — Nancy J. Rosenstengel, Judge. 
                      ____________________ 

    ARGUED OCTOBER 26, 2017 — DECIDED DECEMBER 11, 2017 
                 ____________________ 

     Before FLAUM, RIPPLE, and MANION, Circuit Judges. 
    MANION,  Circuit  Judge.  In  this  insurance  dispute,  insurer 
State Auto Property and Casualty Insurance Company seeks 
a declaratory judgment that it has no duty to defend insured 
Brumit  Services,  Inc.,  because  the  latter  failed  to  provide 
prompt notice of an accident that eventually led to a lawsuit. 
The district court concluded that the insured’s 21‐month de‐
lay in notifying the insurer was reasonable and awarded judg‐
ment to the insured. We disagree. Brumit’s failure to provide 
2                                                            No. 17‐1700 

prompt notice of the accident was inexcusable under Illinois 
law. Therefore, we reverse the judgment of the district court. 
                                          I. Background 
   Carl Brumit owns Brumit Services, Inc., a small business 
that  performs  residential  concrete  construction  work.  The 
company  has  two  employees  and  operates  out  of  Brumit’s 
home. On behalf of the company, Brumit purchased a Busi‐
ness Auto Liability insurance policy from State Auto to cover 
the truck he used for the business.1 Like most auto insurance 
policies, Brumit’s policy provided that State Auto would de‐
fend and indemnify Brumit in the event he was sued for an 
accident causing bodily injury or property damage. However, 
State Auto had “no duty to provide coverage” unless Brumit 
complied with his duties under the policy, one of which was 
that Brumit “must give [State Auto] prompt notice of the ‘ac‐
cident’ or ‘loss.’”  
    On September 6, 2013, Brumit was in the parking lot of a 
Phillips 66 gas station in Columbia, Illinois, with the covered 
truck.  When  he  backed  out  of  his  parking  space,  he  unwit‐
tingly struck 68‐year‐old Delores Menard with the truck’s tail‐
gate. Menard fell and suffered scrape wounds on her elbow 
and knee. She was treated by an EMT and declined a trip to 
the hospital, instead choosing to drive herself home. For his 
part, Brumit was unaware that he had hit Menard until a by‐
stander  alerted  him  as  he  was  driving  away.  He  then  came 
back to the scene, called for an ambulance, and provided the 
police officer at the scene with a statement. He observed that 

                                                 
      1 For clarity, we use “Brumit” to refer interchangeably to Brumit Ser‐

vices and Carl Brumit personally.  
No. 17‐1700                                                        3 

Menard was sitting down and “may have had a scratch on her 
knee.”  
    After everyone parted ways, Brumit thought the incident 
so minor that he was not required to report it to State Auto. 
But on June 22, 2015, he was served with a lawsuit in Illinois 
state court in connection with the accident. Menard alleged in 
the state court complaint that the accident caused her to “sus‐
tain severe, permanent and permanently disabling injury; in‐
cluding injuries to her back and spine and the soft tissue struc‐
tures thereof.” She sought damages in excess of $50,000. Her 
husband also sued Brumit, alleging, among other things, loss 
of consortium. 
    The next day, Brumit notified State Auto that he had been 
sued. State Auto  then sought a  declaratory judgment in  the 
district court that it had no duty to defend Brumit in the law‐
suit because Brumit had breached the policy’s notice require‐
ment. The parties filed cross‐motions for summary judgment; 
the  district  court  granted  Brumit’s  motion  and  denied  State 
Auto’s. State Auto Prop. & Cas. Ins. Co. v. Brumit Servs., Inc., 245 
F. Supp. 3d 1048 (S.D. Ill. 2017). The court concluded that Bru‐
mit’s 21‐month delay in notifying State Auto about the acci‐
dent was reasonable as a matter of law. This appeal followed. 
                             II. Analysis 
   A. Standard of Review and Governing Law 
    This case comes to us on cross‐motions for summary judg‐
ment with no disputed facts, so we review the district court’s 
legal conclusions de novo. “Where facts are not disputed, if a 
district  court  grants  one  partyʹs  motion  for  summary  judg‐
ment and denies the other partyʹs cross‐motion, this court can 
4                                                     No. 17‐1700 

reverse and award summary judgment to the losing party be‐
low.” Glass v. Dachel, 2 F.3d 733, 739 (7th Cir. 1993). The parties 
agree that Illinois law applies. Our job is to apply Illinois law 
to the undisputed facts of this case. 
     B. Overview of Applicable Law 
    “In construing an insurance policy, we must ascertain and 
give effect to the intentions of the parties, as expressed in the 
policy language.” West Am. Ins. Co. v. Yorkville Nat’l Bank, 939 
N.E.2d 288, 293 (Ill. 2010). “Unambiguous words in the policy 
are to be given their plain, ordinary, and popular meaning.” 
Id. By contrast, ambiguous terms should be construed liber‐
ally in favor of coverage. Id. In short, Illinois courts construe 
insurance policies just like other contracts; the rule suggesting 
that courts should construe ambiguous provisions in favor of 
coverage  is  analogous  to  the  general  canon  that  a  contract 
ought to be construed against the party that drafted it. 
    The Illinois Supreme Court has repeatedly held that notice 
provisions in insurance policies are reasonable. As the court 
explained  in  Barrington  Consolidated  High  School  v.  American 
Insurance Co., 319 N.E.2d 25, 27 (Ill. 1974), “[a] provision in an 
insurance liability policy requiring an insured to give the in‐
surer notice of an accident is a reasonable policy requirement, 
one which affords the insurer an opportunity to make a timely 
and thorough investigation and to gather and preserve possi‐
ble evidence.” These “are not merely technical requirements 
but  are  conditions  precedent  to an  insurer’s  contractual  du‐
ties.” Farmers Auto Ins. Ass’n v. Burton, 967 N.E.2d 329, 333 (Ill. 
App. Ct. 2012). Therefore, as the policy in this case provides, 
breach  of  a  notice  requirement  absolves  the  insurance  com‐
pany of any obligation to defend or indemnify the insured. Id. 
No. 17‐1700                                                         5 

at 334 (citing Country Mut. Ins. Co. v. Livorsi Marine, Inc., 856 
N.E.2d 338, 343 (Ill. 2006)). 
     When a notice provision becomes the subject of a dispute, 
Illinois courts have read such provisions as requirements that 
the  insured  provide  notice  within  a  reasonable  time.  See  id. 
(citing Yorkville, 939 N.E.2d at 293–94). The Illinois Supreme 
Court considers five factors in assessing the reasonableness of 
a delay in giving notice: “(1) the specific language of the pol‐
icy’s notice provision; (2) the insured’s sophistication in com‐
merce and insurance matters; (3) the insured’s awareness of 
an event that may trigger insurance coverage; (4) the insured’s 
diligence in ascertaining whether policy coverage is available; 
and (5) prejudice to the insurer.” Yorkville, 939 N.E.2d at 293–
94. No one factor trumps the others in this totality‐of‐the‐cir‐
cumstances analysis. See Livorsi Marine, 856 N.E.2d at 346 (ex‐
plaining that an insurer need not be prejudiced in order to in‐
sist on reasonable notice of an accident). 
   C. Application of the Yorkville Factors 
   The district court held that each Yorkville factor weighed in 
favor of Brumit’s position that his 21‐month delay in notifying 
State Auto was reasonable. We disagree. Instead, we conclude 
that each factor tilts in  favor of the  unreasonableness of the 
delay. We discuss each factor in turn. 
       1. Policy Language 
   We begin with the language of the policy. Its terms are un‐
mistakably clear: State Auto will have “no duty” to defend an 
insured unless the insured provided “prompt notice” of the 
accident at issue, and the insured “must” report any accident. 
The notice provision is “couched in mandatory terms.” Am. 
Standard Ins. Co. of Wis. v. Slifer, 919 N.E.2d 372, 377 (Ill. App. 
6                                                    No. 17‐1700 

Ct. 2009); see also Andrews v. Foxworthy, 373 N.E.2d 1332, 1335 
(Ill. 1978) (“The use of the words ‘shall’ or ‘must’ is generally 
regarded as mandatory.”). Because nobody can dispute that 
an  accident  occurred  when  Brumit  backed  his  truck  into 
Menard,  the  mandatory  language  in  the  policy  imposed  “a 
contractual obligation to promptly report” the accident. Slifer, 
919 N.E.2d at 377. 
    Despite the unambiguous language, the district court con‐
cluded that it wouldn’t make sense for State Auto to want to 
know  about  “each  and  every  accident  its  insureds  are  in‐
volved  in,”  because  its  “phones  would  never  stop  ringing.” 
State Auto, 245 F. Supp. 3d at 1057. It cited the Illinois Supreme 
Court’s recognition that “[i]t cannot be plausibly said that by 
the  notice  provision  the  insurer  intended  that  every  occur‐
rence or accident had to be reported to it.” Barrington Consol. 
High Sch., 319 N.E.2d at 28. However, the district court took 
that statement out of context; the Illinois Supreme Court was 
referring to the distinction between accidents covered by the 
policy and those not covered. See id. (the provision “obviously 
refers to an occurrence or accident covered by the policy”). Of 
course, the insurance company wouldn’t want to know about 
an accident if “there was no ground for … a reasonable person 
to believe that a claim under the policy would be made.” Id. 
But where such a ground does exist, the insured has a duty to 
report the accident. It is not our job to determine how many 
phone calls an insurance company is equipped to receive.  
    Here, any reasonable driver would recognize that the ac‐
cident might lead to a claim. Although everyone at the scene 
on the day of the accident apparently viewed it as minor, it is 
fairly  common  for  individuals  involved  in  automobile  acci‐
dents  to  experience  injuries  that  don’t  manifest  themselves 
No. 17‐1700                                                            7 

until days, weeks, or even months after the accident. Brumit 
even  testified  that  he  was  aware  such  latent  injuries  might 
arise, indicating that he knew Menard might later claim to be 
injured as a result of the accident. Even more directly, every 
reasonable  driver  should  know  that  making  contact  with  a 
person could plausibly lead to an insurance claim or a law‐
suit,  especially  when  the  contact  causes  the  person  to  fall 
down. Striking a person is much different from bumping into 
a  curb,  grocery  cart,  or  door.  State  Auto,  245  F.  Supp.  3d  at 
1057. Because a reasonable person would have known that a 
claim might be filed after the accident, Brumit cannot avoid 
the mandatory policy language. This factor weighs strongly 
in State Auto’s favor. 
        2. Brumit’s Sophistication 
     The second factor is Brumit’s sophistication in matters of 
commerce and insurance. The district court held that Brumit 
“falls  somewhere  on  the  unsophisticated  end  of  the  spec‐
trum.” Id. at 1059. Again, we disagree. Brumit is a high school 
graduate who has taken two years of college courses and had 
about eight years of experience working elsewhere when he 
started his own business. When the accident occurred, he had 
operated the business for four years and provided income for 
two employees. He had also purchased several insurance pol‐
icies for himself, his home, and his business, and over several 
years  surely  had  to  renew  those  policies.  His  company  also 
participates in workers’ compensation insurance. A person in 
his position should be expected to possess a better‐than‐aver‐
age  understanding  of  commerce  and  insurance.  Surely  it  is 
safe to say that Brumit is probably more sophisticated than a 
majority of insured drivers on Illinois roads. 
8                                                      No. 17‐1700 

    Moreover,  for  the  purposes  of  sophistication,  Illinois 
courts have distinguished automobile insurance policies from 
other types of insurance, such as homeowners’ insurance. In 
Farmers Auto Insurance Association v. Hamilton, 335 N.E.2d 178, 
181 (Ill. App. Ct. 1975), aff’d 355 N.E.2d 1 (Ill. 1976), the appel‐
late  court  explained  that  while  a  typical  homeowner  might 
not  understand  that  he’s  covered  by  a  homeowners’  policy 
when he shoots someone on his property, that would not be 
the case for “an automobile accident covered by a typical in‐
surance policy.” Rather, “[t]he law is clear on the question of 
notice under the average automobile liability insurance.” Id. 
In short, it doesn’t take much expertise to interpret a basic au‐
tomobile  insurance  policy,  while  a  homeowners’  policy  “re‐
quires some study as to its various provisions.” Id. Illinois law 
expects someone of Brumit’s intelligence and competence to 
understand his rights and obligations under a basic automo‐
bile insurance policy. 
    The cases cited in opposition are all distinguishable on the 
ground  that  they  involved  either  insureds  far  less  sophisti‐
cated than Brumit or policies more complex than an automo‐
bile  insurance  policy.  For  example,  the  insured  in  Grasso  v. 
Mid‐Century Insurance Co., 536 N.E.2d 977,  980 (Ill. App. Ct. 
1989), was a nineteen‐year‐old who had never purchased her 
own insurance policy, while the policy in Berglind v. Paintball 
Business Association, 930 N.E.2d 1036, 1039, 1045 (Ill. App. Ct. 
2010), was a commercial general liability policy, and the one 
in Long v. Great Central Insurance Co., 546 N.E.2d 739, 741 (Ill. 
App. Ct. 1989), was a dram shop liability policy. No  Illinois 
case has held that a person with Brumit’s background was too 
unsophisticated as a matter of law to understand a basic au‐
tomobile insurance policy.  
No. 17‐1700                                                         9 

     The approach taken by the district court and advocated in 
this court by Brumit and Menard would render most people 
in Illinois unsophisticated as a matter of law. Only corpora‐
tions, attorneys, and insurance agents would likely qualify as 
sophisticated  insureds  under  this  approach,  leaving  insur‐
ance  companies  to  wonder  whether  the  provisions  of  their 
policies will be enforced against the vast majority of Illinois 
residents. See State Auto, 245 F. Supp. 3d at 1058. This is not 
only untenable as a matter of law, but it is contrary to the Illi‐
nois  Supreme  Court’s  repeated  holdings  that  notice  provi‐
sions in insurance policies are reasonable. We cannot endorse 
it. Therefore, we conclude that the second factor weighs in fa‐
vor of State Auto. 
       3. Awareness of Possible Claim 
     The third factor we consider is Brumit’s awareness that a 
claim  might  be  filed.  Here,  the  district  court  reasoned  that 
“the incident was trivial, resulted in no apparent harm, and 
furnished no reasonable ground for Brumit to believe that a 
claim might arise, particularly given his lack of sophistication 
in  insurance  matters.”  State  Auto,  245  F.  Supp.  3d  at  1060. 
However, we have already concluded that Brumit was sophis‐
ticated enough to understand that a claim might follow after 
he knocked a woman to the ground with his truck. No matter 
how minor the incident appeared to be at the time, a reason‐
able  driver  would  understand  that  a  claim  might  be  filed 
against  him  in  such a  situation.  What  is  more,  even  though 
Brumit  knew about latent injuries,  he never  tried  to contact 
Menard for any assurances that she would not file a claim or 
lawsuit. Cf. Brotherhood Mut. Ins. Co. v. Roseth, 532 N.E.2d 354, 
358 (Ill. App. Ct. 1988) (late notice to insurer was excused in 
part because “the very nature of the relationship” between the 
10                                                               No. 17‐1700 

insured and the accident victim “and their continued contact” 
meant that “there was no reason to put them on notice” of a 
possible claim). Simply put, there was no reason for Brumit to 
be so sure that no claim would be filed. 
    Cases such as Berglind and National Bank of Bloomington v. 
Winstead  Excavating  of  Bloomington,  419  N.E.2d  522,  524  (Ill. 
App. Ct. 1981), do not require a different result. In Berglind, 
the appellate court held that the insured, a high school drop‐
out  who  had  taken  over  his  girlfriend’s  paintball  business, 
had a reasonable belief that a claim would not be filed after a 
child was struck in the eye by a paintball. The court explained 
that “in [the insured’s] unsophisticated mind, he thought [the 
child] had no injury after his eye was washed out,” as he was 
“sitting calmly” and “everything looked great.” Berglind, 930 
N.E.2d  at  1045–46.  But  Brumit  was  far  more  sophisticated 
than the insured in Berglind,2 our case involves an easier‐to‐
understand auto policy rather than a commercial general lia‐
bility policy, and, as we have emphasized, Brumit knew that 
latent injuries were a possibility. National Bank of Bloomington 
is even further afield, as in that case the insured was merely 
pulling onto a highway when a truck driving too fast behind 
him flipped over and landed in the median. Not having made 
any contact with the truck, or having any involvement in the 
accident  at  all,  the  insured  had  no  reason  to  believe  that  a 

                                                 
      2  For  example,  the  insured  in  Berglind  was  uneducated,  had  never 

owned real estate, didn’t know whether he was the company’s registered 
agent, regularly threw away mail he didn’t understand, and allowed a de‐
fault to be entered against him before he took any steps to notify his in‐
surance agent. 930 N.E.2d at 1045. Brumit, on the other hand, was edu‐
cated, operated his own business for four years, understood how to buy 
insurance, and knew exactly what to do when he was sued.  
No. 17‐1700                                                        11 

claim  might  be  filed  against  him.  Nat’l  Bank  of  Bloomington, 
419 N.E.2d at 524–25. Brumit of course knew that he was the 
cause of the minor injuries Menard sustained at the scene, so 
he had no excuse not to notify State Auto that a claim might 
be forthcoming. 
     The upshot is that “[a]n insured cannot simply roll the dice 
with the insurer’s funds, hiding behind the statistical proba‐
bilities it has assigned to the case outcome.” Kerr v. Ill. Cent. 
Ry. Co., 670 N.E.2d 759, 768 (Ill. App. Ct. 1996). “[T]he burden 
to  an  insured  to  give  notice  is  slight,  whereas  the  repercus‐
sions felt by an insurer due to late notice can be substantial.” 
Id.  Brumit’s  own  calculations—that  the  accident  was  minor 
and Menard was okay—are not a sufficient excuse to leave his 
insurer in the dark about the accident. Had it received timely 
notice,  State  Auto  would  have  been  in  a  far  better  position 
than Brumit to determine the possibility that a claim or suit 
would  be  filed.  Therefore,  we  weigh  this  factor  in  favor  of 
State Auto. 
       4. Brumit’s Diligence 
    The  fourth  Yorkville  factor  is  Brumit’s  diligence  in  ascer‐
taining  whether  the  accident  would  be  covered.  Here,  we 
strongly  disagree  with  the  district  court’s  conclusion  that 
“[t]here is very little [Brumit] could have done to be more dil‐
igent.” State Auto, 245 F. Supp. 3d at 1061. On the contrary, the 
undisputed  facts  reveal  that  Brumit  did  nothing  other  than 
glance at his policy during the 21 months after he hit Menard. 
He did not  call  anyone to try to determine whether a claim 
might be filed against him. Instead, he relied upon his own 
assumptions that Menard was not badly injured to determine 
that he wouldn’t have to notify State Auto. But of course, “an 
insured’s  subjective  beliefs  must  give  way  to  an  objective 
12                                                            No. 17‐1700 

standard of reasonableness based on all the circumstances.” 
Kerr,  670  N.E.2d  at  768.  A  reasonable  driver  would  have  at 
least called his insurance agent to determine whether the ac‐
cident should have been reported. Because Brumit failed to do 
even that, we conclude he was not diligent and weigh this fac‐
tor in favor of State Auto. 
           5. Prejudice to State Auto 
    The final factor we consider is to what extent Brumit’s de‐
lay  prejudiced  State  Auto.3  Brumit  says  early  notification 
would have made no difference, because the evidence would 
not have been any different if he had called State Auto the day 
after the accident. But that is not necessarily true. As the Illi‐
nois Supreme Court explained, a notice provision “affords the 
insurer an opportunity to make a timely and thorough inves‐
tigation and to gather and preserve possible evidence.” Bar‐
rington Consol. High Sch., 319 N.E.2d at 27. This case involves 
latent  injury  and  the  potential  interaction  between  the  acci‐
dent and a pre‐existing medical condition, so early notifica‐
tion  would  have  given  State  Auto  the  opportunity  to  do  its 
own investigation into Menard’s injuries. Perhaps State Auto 
could have gathered medical evidence that would help it de‐
fend against a claim that the accident caused the severe inju‐
ries alleged in the state court complaint. Because of Brumit’s 
failure  to  comply  with  the  notice  provision,  we  will  never 
know. That is the problem. 

                                                 
      3 We note that the Illinois Supreme Court has held that an insurer need 

not prove that it was prejudiced in order to insist upon compliance with a 
notice requirement. Livorsi Marine, 856 N.E.2d at 346 (“[E]ven if there is no 
prejudice to the insurer, a policyholder still must give reasonable notice 
according to the terms of the insurance policy.”). 
No. 17‐1700                                                        13 

     Moreover,  compliance  with  the  notice  provision  would 
have allowed State Auto to contact Menard to determine her 
willingness to settle. While Menard claimed at her deposition 
that she would not have settled, that might not have been the 
case had she been contacted by a State Auto representative in 
the weeks after the accident. As the Illinois appellate court put 
it, “[p]erhaps settlement would have been discouraged, and 
perhaps not. In our view, having the right to so act is part of 
the benefit of the prompt‐notice provision.” Am. Family Mut. 
Ins. Co. v. Blackburn, 566 N.E.2d 889, 896 (Ill. App. Ct. 1991). 
Brumit’s breach exposed State Auto to significant uncertainty 
and deprived it of the benefit it expected to receive from the 
notice provision. Therefore, we hold that State Auto was prej‐
udiced and weigh this factor in its favor. 
       6. Summation of the Yorkville Factors 
     We conclude that each of the factors for consideration un‐
der Illinois law weighs in favor of a finding that Brumit’s 21‐
month  delay  was  unreasonable  as  a  matter  of  law.  Brumit 
breached a mandatory notice provision without a reasonable 
excuse. As a small‐business owner with two years of college 
and multiple insurance policies, he was sophisticated enough 
to understand that striking a person with his truck might lead 
to  an  insurance  claim  or  a  lawsuit.  But  instead  of  notifying 
State Auto, he relied on his own assumptions that turned out 
to be wrong. In doing so, he deprived State Auto of the op‐
portunity to do its own investigation into the accident and the 
source  of  Menard’s  injuries.  That  mistake  means  he  cannot 
now rely on State Auto’s defense in Menard’s lawsuit. 
    
    
14                                                  No. 17‐1700 

                          III. Conclusion 
    Insurance policies are contracts like any other. The job of 
a court when presented with a contractual dispute is to de‐
termine the rights and responsibilities of the parties under 
the contract. In this case, it was Brumit’s responsibility to no‐
tify State Auto that he had been in an accident that might 
lead to a claim. He failed to do so, and his failure was inex‐
cusable under Illinois law. Therefore, under the terms of the 
contract, State Auto has no duty to defend or indemnify Bru‐
mit in the personal injury suit arising out of the accident. 
State Auto is entitled to declaratory relief to that effect.   
                                                       REVERSED